PER CURIAM.
We reverse a judgment, entered on a directed verdict in favor of the defendant plumbing subcontractor, in a personal injury action, and remand for a new trial. Upon a review of the record, we conclude that there was sufficient evidence upon which a jury could decide that the defendant was negligent in covering a floor hole in an unsafe manner with a piece of scrap wood easily removed. E.g., Crislip v. Holland, 401 So.2d 1115 (Fla. 4th DCA), rev. denied, 411 So.2d 380 (1981).
ANSTEAD, STONE and WARNER, JJ., concur.